   4:94-cr-03033-RGK Doc # 279 Filed: 06/10/20 Page 1 of 1 - Page ID # 1141




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:94CR3033

       vs.
                                                           ORDER
JAMES FRANKLIN ROUNSAVALL,

                   Defendant.


     The defendant’s Bureau of Prisons medical records have been filed as a sealed
document.

      IT IS ORDERED that:

       (1) Upon receipt of the Probation Office’s report and recommendation
concerning the defendant’s compassionate release motion, the undersigned will
further progress this case.

     (2) The Clerk shall mail a copy of this order to the defendant at his last
known address.

      Dated this 10th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
